DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The rejections of the claims as indefinite under 35 USC 112(b) are withdrawn in light of the claim amendments and applicants remarks.

Claim Rejections - 35 USC § 103
The rejections of the claims as obvious over combinations of Zhao, Kwon, Lubelski and Aslanidi are withdrawn in light of amendment of the claims and applicants remarks.  These references do not teach or suggest 5’ or 3’ terminal ligation sequences of sufficient length to meet the claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by applicants' amendment of the claims in the response filed 9/25/2020.  This is a New Matter rejection.
Amended claims 1, 7 and 9 (from which all other claims depend) recite that the 5’ or 3’ terminal ligation sequences have "…a length ranging from 80 to 140 bp…".  The response indicates support for the amendment may be found in the paragraphs [0045]-[0068], [0072], [0095], SEQ ID NO: 4 and SEQ ID NO: 5.  These passages do not recite or disclose generic terminal ligation sequences having the recited lengths, or the claimed range of lengths.  In fact, applicants disclose that the claimed terminal ligation sequence;
…is a sequence of SEQ ID No. 4 (link A) or SEQ ID No. 5 (link B). (¶[0072])

…is a sequence of SEQ ID No. 4 (link A) or SEQ ID No. 5 (link B). (¶[0095])
Thus, the two most relevant passages of the instant specification teach that the claimed terminal ligation sequences can be either SEQ ID NO: 4 or SEQ ID No: 5, two very specific, singular nucleic acid sequences. The remainder of the disclosure does not mention, or attach any importance to, the 5’or 3’ terminal ligation sequences, let alone their preferred range of length. The same is true of the relevant art.  Therefore, there appears to be no support for the limitation wherein the 5’ and 3’ terminal ligation sequences are "…a length from ranging from 80 to 140 bp…", but rather that the invention comprises using SEQ ID NO: 4 or 5 as the recited terminal ligation sequence.  Thus, the amended claims include impermissible New Matter.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633